In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00067-CR
                                                ______________________________
 
 
                               JAMES DIXON GRAVES, JR.,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 76th Judicial District Court
                                                             Morris County, Texas
                                                             Trial
Court No. 9953
 
                                                           
                                       
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            James
Dixon Graves, Jr., appeals from his convictions by a jury in this cause on two
charges of indecency with a child.[1]  Graves has filed a single brief, in which he
raises issues common to all of his appeals. 
He argues that the trial court erred in denying his (1) motion to
suppress the evidence, (2) request for funds to hire an expert; (3) request to
have the victim examined by the expert as to her disability and competency to
testify, and (4) motion for mistrial. 
Graves also complains that the evidence was insufficient to establish the
victim was disabled under the Texas Penal Code.  
            We
addressed these issues in detail in our opinion of this date on Graves’ appeal
in cause number 06-09-00063-CR.  For the
reasons stated therein, we likewise conclude that error has not been shown in
this case.
            We
affirm the judgment.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          February
5, 2010
Date Decided:             February
24, 2010
 
Do Not Publish




[1]Graves
appeals from judgments entered in cause numbers 06-09-00063-CR through
06-09-00070-CR.